         Case 1:19-cr-00373-PGG Document 186 Filed 01/21/20 Page 1 of 3
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     January 21, 2020

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti,
               S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

        The Government respectfully submits this letter in response to the defendant’s letter dated
January 20, 2020, requesting that the Office Manager’s testimony be “excluded” as entirely
“irrelevant.” (Dkt. No. 174 (“Def. Ltr.”), at 1-2.) As previously described, the Office Manager is
expected to testify that the defendant and his law firm were massively in debt, the Office Manager
frequently discussed these debts with the defendant, the defendant frequently expressed concerns
about those debts, and, soon before his arrest, the defendant told the Office Manager that he was
about to obtain enough money to pay back those debts. (Dkt. No. 148, at 1-2.) The defendant’s
contention that this testimony is irrelevant conflicts with both the law and logic.

        As the Government has previously set forth (Dkt. No. 108, at 1-8), evidence of the
defendant’s motive is highly relevant to the jury’s determination because each of the three offenses
with which the defendant is charged involves prospective financial gain and the defendant’s intent
in undertaking the charged conduct—and in particular, whether he sought money for himself at
the expense of his client—is expected to be the central disputed issue at trial. The Government
bears the burden of proof, and is entitled to provide the jury with evidence of “why the defendant
would engage in the charged conduct.” United States v. Siddiqui, 699 F.3d 690, 702 (2d Cir. 2012)
(emphasis in original); see also, e.g., United States v. Shyne, No. S4 05 Cr. 1067 (KMK), 2007
WL 1075035, at *35 (S.D.N.Y. Apr. 2007) (“The Second Circuit has long recognized that evidence
of indebtedness is admissible in a criminal case to establish motive.”) (citing United States v.
Hernandez, 588 F.2d 346, 348-49 (2d Cir. 1978) (collecting cases)).

        The defendant does not appear to disagree. Nor does the defendant appear to disagree that
the Office Manager’s testimony is truthful (although, in any event, such a disagreement would be
for the jury to resolve, see, e.g., United States v. O’Connor, 650 F.3d 839, 855 (2d Cir. 2011)).
The defendant instead presses two arguments. Neither has merit.

       First, he suggests that, to the extent the Office Manager formed an understanding of the
defendant’s debts based on his own statements to the Office Manager and the Office Manager’s
         Case 1:19-cr-00373-PGG Document 186 Filed 01/21/20 Page 2 of 3
Honorable Paul G. Gardephe
United States District Judge
January 21, 2020
Page 2

role in managing the defendant’s law firm’s finances at his direction, such an understanding may
not have been fully accurate. (Def. Ltr. 1.) Although the Office Manager’s estimate of $20 million
to $25 million was, in fact, accurate (see Dkt. No. 108, at 2; Dkt. No. 148, at 2-5; Dkt. No. 183,
at 1-3)), whether the Office Manager—or the defendant himself—knew with precision the exact
amount of the defendant’s debts has no material bearing on the relevance or admissibility of her
testimony because the Office Manager’s testimony goes to the defendant’s understanding of his
debts, and her testimony is based on conversations with the defendant himself and her management
of his firm finances, which she discussed with the defendant himself. In any event, “[o]nce
relevance is established,” challenges to persuasiveness “go to weight rather than admissibility.”
United States v. Diaz, 878 F.2d 608, 615 (2d Cir. 1989); see also, e.g., United States v. Quattrone,
441 F.3d 153, 188 (2d Cir. 2006) (“so long as a chain of inferences leads the trier of fact to conclude
that the proffered submission affects the mix of material information, the evidence cannot be
excluded” as irrelevant (citing United States v. Ravich, 421 F.2d 1196, 1204 n. 10 (2d Cir. 1970)
(Friendly, J.))).

        Second, the defendant mischaracterizes the evidence to suggest that the amount of money
he sought from NIKE, Inc. (“Nike”) was “tethered” to an alleged cost that came up in discussions
with Nike’s lawyers, and apparently bore only an entirely coincidental resemblance to the debts
that he and his law firm had accrued and about which he expressed contemporaneous concern to
the Office Manager. (Def. Ltr. 1-2.) While the defendant is entitled to argue such a theory, his
asserted intention to do so is not a basis for preclusion. On the contrary, to the extent that the
defendant intends to argue that the sum demanded for conducting an “internal investigation” were
set by Nike’s attorneys, the Government is entitled to offer evidence demonstrating that, in fact,
the defendant’s demands were related to his own perceived financial needs. In any event, even if
it were not the case that the sum sought by the defendant was closely connected to the quantity of
debt that he faced—which is a factual question for the jury—the challenged testimony would still
be relevant and admissible, because it helps to explain why the defendant engaged in conduct that
was not, as the defendant would have it, merely consistent with and furthering his client’s interests.

       Nor, finally, does the defendant appear to contend that the Office Manager’s testimony
should be precluded under Federal Rule of Evidence 403, and any such argument would fail,
because the testimony is straightforward, limited in scope and time, and largely based on the
defendant’s own contemporaneous statements. The defendant is not entitled to prevent the jury
from weighing the probative value of his own words and actions bearing on a contested issue.
        Case 1:19-cr-00373-PGG Document 186 Filed 01/21/20 Page 3 of 3
Honorable Paul G. Gardephe
United States District Judge
January 21, 2020
Page 3

                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney

                                    By:   ___________________________
                                          Matthew D. Podolsky
                                          Daniel C. Richenthal
                                          Robert B. Sobelman
                                          Assistant United States Attorneys
                                          (212) 637-1947/2109/2616

cc:    (by ECF)

       Counsel of Record
